Citation Nr: 0214460	
Decision Date: 10/16/02    Archive Date: 10/29/02

DOCKET NO.  97-27 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether the creation of the loan guaranty indebtedness is 
valid.  

(The issue of entitlement to waiver of recovery of loan 
guaranty indebtedness in the amount of $12,856.86, plus 
accrued interest will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant






ATTORNEY FOR THE BOARD

Richard E. Coppola, Counsel


INTRODUCTION

The appellant had active service from September 1973 to July 
1982.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1995 decision by the Houston, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO) 
Committee on Waivers and Compromises (Committee), which 
denied the appellant's request for entitlement to waiver of a 
loan guaranty indebtedness in the amount of $12,856.86, plus 
accrued interest.  

The Board remanded this case to the RO in February 1999 and 
October 1999 in order to provide the appellant a personal 
hearing before a Member of the Board.  

In June 2000, a hearing was held in San Antonio, Texas, over 
which the undersigned Board Member presided.  A copy of the 
transcript has been associated with the claims file.

The Board remanded this case to the RO in October 2000 and 
March 2001 in order to provide the Committee an opportunity 
to adjudicate the issue of validity of the indebtedness.  

The Board remanded the case to the RO in May 2002 in order to 
provide the appellant a statement of the case on the issue of 
validity of the indebtedness and the opportunity to perfect 
his appeal on this issue.  


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the appeal have been obtained.

2.  In April 1984, the appellant and his wife obtained a VA 
guaranteed loan and used the funds to purchase the subject 
property. 

3.  In October 1985 the appellant defaulted on the VA 
guaranteed loan necessitating a foreclosure sale of the 
subject property in March 1986, which was used as security 
for the loan; such resulted in the creation of the loan 
guaranty indebtedness in the amount of $12,856.86, plus 
accrued interest.  


CONCLUSION OF LAW

A valid VA loan guaranty indebtedness in the amount of 
$12,856.86, plus accrued interest, was created after the 
appellant's default of the property that constituted the 
security for the VA guaranteed loan.  38 U.S.C.A. §§ 3732, 
5107, 5302 (West 1991 & Supp. 2002); 38 C.F.R. §§ 1.964(a), 
36.4320, 36.4323 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In April 1984 the appellant and his spouse obtained a VA 
guaranteed loan in the amount $86,000 to finance the purchase 
of a home.  The appellant was a qualifying veteran and VA 
guaranteed a percentage of the loan to the bank holding 
appellant's mortgage on the subject property.  In exchange 
for VA's loan guaranty appellant agreed to indemnify VA for 
any future indebtedness VA might have to the note holder as a 
result of any future default or foreclosure on the loan.  

A January 1985 Notice of Default shows that the first uncured 
default on the property was November 1, 1984.  The mortgagee 
notified the appellant of the delinquency by several letters 
in November and December 1984.  The appellant contacted the 
mortgagee by telephone in November 1984 indicating he would 
send payment and bring the loan current.  An inspection made 
on November 21, 1984 revealed the property to be in good 
condition and owner occupied.  His wife contacted the 
mortgagee by telephone in January 1985 indicating the 
appellant would send payment and bring the loan current.  

An April 1985 Notice of Default shows that the first uncured 
default on the property was February 1, 1985.  The mortgagee 
notified the appellant of the delinquency by several letters 
in February and April 1985.  An inspection made on April 17, 
1985 revealed the property to be in good condition and owner 
occupied.  The mortgagee noted that the payment made in March 
1985 was returned for insufficient funds.  

An October 1985 letter from VA to the mortgagee indicates 
that the loan was reported as being in default on May 1, 
1985.  In November 1985 the mortgagee responded that the 
default had been cured on September 30, 1985.  

A December 1985 Notice of Default shows that the first 
uncured default on the property was October 1, 1985.  An 
inspection made on December 17, 1985 revealed the property to 
be in good condition and owner occupied.  The appellant's 
wife told the mortgagee they were waiting to receive 
outstanding VA educational benefits in the amount of 
$4,600.00 and they would bring the loan current when they 
received these funds.  

The mortgagee filed a Notice of Intention to Foreclose with 
VA in January 1986.  It shows that the first uncured default 
on the property was October 1, 1985.  It shows that on 
January 1986 the unpaid balance on the loan, including 
accrued interest, was $89,368.82.  The mortgagee noted that 
there had been no further contact with the appellant since 
filing the December 1985 Notice of Default.  The mortgagee 
also noted that the property was owner occupied at that time.  

A January 1986 Residential Appraisal Report shows that an 
"as is" market approach was used to determine the value of 
the property.  The property was determined to be valued at 
$86,000.00.  The evidence shows that the appellant was still 
occupying the property and would not grant VA access at that 
time.  

In February 1986 VA provided written notice to the appellant 
at the subject address that the holder of the mortgage was 
taking action to foreclose the home loan.  VA instructed 
appellant to contact the mortgagee to arrange a payment 
schedule to cure the delinquency and reinstate the loan.  VA 
notified the appellant that his alternative was to sell the 
property prior to foreclosure if he was unable to reinstate 
the loan.  VA notified him that an appraisal of the property 
had been scheduled in order to determine its current market 
value.  VA notified appellant that, if the value were not 
sufficient to cover the outstanding loan indebtedness, 
foreclosure expenses and costs of disposition, he and his 
wife would be jointly and severally indebted to the 
government for the claim VA would be required to pay under 
the loan guaranty.  

The evidence shows the mortgagee foreclosed on the property 
and it was purchased in a foreclosure sale in March 1986 for 
$76,830.00.  This resulted in indebtedness to the government 
in the amount of $12,856.86, plus accrued interest.  

VA notified the appellant by letter dated April 23, 1986 that 
the loan on the property he was occupying had been terminated 
by foreclosure.  VA notified him that he had to vacate the 
premises immediately and that failure to do so would result 
in legal action.  

In April 1995 the appellant filed his claim for waiver of 
recovery of the loan guaranty indebtedness.  He stated that 
when he deeded the home back to VA in lieu of foreclosure, a 
VA representative told him he would not incur any debt.  He 
stated that he only became aware of the indebtedness years 
later when he checked the balance of his severance pay.  He 
also stated that his former wife could no longer work due to 
illness and that repayment would cause undue financial 
hardship.  

There is no evidence of record that the appellant requested 
and was granted a deed-in-lieu of foreclosure.  There is also 
no written documentation of record showing appellant 
attempted to rent or sell the property in order to prevent 
foreclosure.  

In June 1995 VA denied the appellant's claim for waiver of 
recovery of the loan guaranty indebtedness in the amount of 
$12,856.86, plus accrued interest.  VA noted that the 
appellant had been requested by letter dated June 7, 1995 to 
provide documents and information in order to verify his 
statement of reasons for default and foreclosure.  VA also 
noted that appellant did not respond to this letter.  The 
appellant submitted a copy of this letter along with the 
requested documents and information in May 1996.  

In his September 1995 notice of disagreement, appellant 
stated that he was dealing with the VA contact office at the 
time of foreclosure and that a VA representative actually 
took the keys to the property at that time.  He stated that 
this representative told him not to worry and that VA would 
take care of the situation.  

At his personal hearing the appellant testified that he did 
receive the June 7, 1995 letter from VA requesting documents 
and information in order to verify his statement of reasons 
for default and foreclosure.  Transcript, p. 1 (Feb. 1996).  
He testified that he met with a VA representative in 
September following receipt of the letter.  Tr., pp. 1-2.  He 
testified that he first received notice of the indebtedness 
in about late March 1995.  Tr., p. 2.  He testified that he 
remarried in 1994.  Tr., p. 6.  He testified that back in 
1986 he went to the VA office and was told to sign a piece of 
paper that would stop the foreclosure proceedings and it was 
five or six years later that he first learned of the loan 
guaranty indebtedness.  Tr., p. 14.  He testified that he did 
not remain in the home rent free for six months because he 
had vacated the property after two months.  Tr., pp. 14-16.  
He testified that at the time of the first default he did not 
attempt to sell the property but he turned the keys over to a 
VA representative and signed a paper, which he was told 
relieved him of any liability on the property.  Tr., pp. 16-
19.  He testified that he vacated the property at the end of 
October 1985 or on November 1, 1985.  Tr., pp. 20-23.  

The Board remanded this case to the RO in October 2000 and 
March 2001, in part, to determine: (1) whether the loan 
indebtedness is valid and enforceable against the appellant 
under the legal theory of indemnity, and if not, (2) whether 
the loan indebtedness is valid and enforceable against the 
appellant under the legal theory of subrogation.  The claims 
file contains a July 2001 opinion from VA's Regional Counsel 
stating that the loan guaranty indebtedness was valid.  The 
Regional Counsel reviewed the claims folder.  He reported a 
history of the events in this case from the time the 
appellant obtained the loan and purchased the home in April 
1984 to the non-judicial foreclosure sale in March 1986.  The 
opinion generally referenced the provisions of the Texas 
Uniform Commercial Code, which governs promissory notes as 
negotiable instruments.  The Regional Counsel determined that 
there was no evidence showing that the note was not properly 
endorsed over to VA by the foreclosing holder following the 
foreclosure.  He opined that, by reason of the undisputed 
existence of the endorsed note, the appellant is a debtor to 
VA for the unliquidated portion of the original note.  

The Regional Counsel next considered whether the foreclosure 
sale that partially liquidated the note was conducted in 
accordance with Texas foreclosure law.  He cited the relevant 
portions of the Texas Property Code governing a sale of real 
property under a power of sale conferred by a deed of trust 
or other contract lien.  He also cited the applicable laws 
relating to proper notification.  He noted that the Deed of 
Trust (VA Form 26-6341) executed by the appellant and his 
former wife provided that: "[T]he deed...which shall be 
given by...trustees to the purchaser...at such sale, shall be 
prima facie evidence of all the recitals therein as to 
default in the payment of said note, or of interest due 
thereon, or of the sums thereunder and hereunder due, the 
request to...trustee to sell, the advertisement or posting of 
such sale, the proceedings at such sale; the facts, if any, 
authorizing a Substitute Trustee to act in the premises, and 
everything necessary to the validity of such sale even if 
such recitals are general and in the form of legal 
conclusions; and the purchasers named in any such deed, and 
all persons subsequently dealing with the property purported 
to be thereby conveyed shall be fully protected in relying 
upon the truthfulness of such recitals."  

The Regional Counsel also noted that the Substitute Trustee's 
Deed executed by the Substitute Trustee contained recitals 
that the notice requirements had been met.  He reasoned that 
these recitals can satisfy the statutory requirement for an 
Affidavit of Notice.  Consequently, both under the 
presumptions created by the "Affidavit of Notice" as provided 
for in Article 51.002, Texas Property Code, and by the 
express provisions of the Deed of Trust a presumption was 
created in support of the validity of the foreclosure of the 
mortgage lien on the appellant's property.  

The Regional Counsel concluded that a review of the loan file 
showed that the appellant had not submitted any documentation 
to rebut the legal presumption in favor of proper notice by 
the actual lienholder.  He also concluded that the 
foreclosure was valid.  

The Regional Counsel noted that although the appellant's loan 
file contained certain documents identified as foreclosure 
notices, they did not constitute legal foreclosure notices as 
required by Article 51.002, Texas Property Code, nor by the 
terms of the Deed of Trust because these documents were sent 
to the appellant only by VA.  The statute and the Deed of 
Trust required that the notices be sent by the actual 
lienholder.  Since VA was only a loan guarantor and not the 
foreclosing lienholder, any notice sent by VA regardless to 
what address it might have been sent, did not satisfy the 
notice requirements of the Texas statute or the Deed of 
Trust.  The actual foreclosure notices were sent by the 
successor mortgage company and lienholder, Mortgage and 
Trust, Inc., and were not included in the VA file.  

The Regional Counsel noted that the actual legal notices of 
sale were usually retained by the foreclosing lienholder and 
were not in the claims folder.  Consequently, VA must rely 
upon the presumption in favor of the correctness of notice as 
created by the "Affidavit of Notice" or as in this case by 
the recitations contained in the Substitute Trustees Deed.  
The Regional Counsel concluded that, although the debt is not 
collectable through the judicial process under either theory 
of subrogation or indemnity due to the running of both the 
state and federal statute of limitations, the debt was valid.  

The Regional Counsel noted that the situation in U.S. v. 
Whitney, 602 F. Supp. 722, 733 (W.D. NY 1985), which held 
that VA could not recover a deficiency from the veteran due 
to inadequate notice, was clearly distinguishable because in 
that case the original veteran was not a party to the 
foreclosure proceeding, unlike the instant case.  He also 
noted that in another case, U.S. v. Murdoch, 627 F. Supp 272 
(ND Ind., 1985), the veteran was a party to the foreclosure, 
but this case was also distinguishable because it involved 
notice to the veteran by publication instead of by certified 
mail.  The Regional Counsel also noted that Whitney and 
Murdoch were concerned with due process issues in 
foreclosures actually conducted by VA unlike the instant 
case, in which the foreclosure was conducted by a private, 
third party, mortgage company.  

Based on his review of the evidence in this case and 
applicable state and federal law, the Regional Counsel 
concluded that the appellant and his former wife were debtors 
to VA for the unliquidated portion of the original note and 
that the foreclosure deficiency in this case was a valid debt 
under both a theory of subrogation, as well as under 
indemnity, despite the fact that VA was effectively barred 
from instituting a lawsuit to collect the debt because of the 
running of both the state's two year, and of the federal six 
year statute of limitations.  Consequently, the debt may not 
be collected judicially, although the debt was and remained a 
valid one.  


Analysis 
Preliminary Matter: Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims (CAVC) in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103 (West Supp. 
2002).  

The Act also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 
2002)).

In addition, VA has published new regulations, which were 
created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  

These new regulations, which in pertinent part are effective 
as of the date of enactment of the VCAA, interpret and 
implement the mandates of the statute, "and do not provide 
any right other than those provided by the VCAA."  66 Fed. 
Reg. 45,629.

The United States Court of Appeals for the Federal Circuit 
(CAFC) recently held that only section 4 of the VCAA (which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  However, although the CAFC appears 
to have reasoned that the VCAA may not retroactively apply to 
claims or appeals pending on the date of its enactment, it 
stated that it was not deciding that question at this time.  
See Bernklau v. Principi, No. 00-7122 (Fed. Cir. May 20, 
2002); Dyment v. Principi, No. 00-7075 (Fed. Cir. Apr 24, 
2002); see also Holliday v. Principi, 14 Vet. App. 280 
(2001); see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In this regard, the Board notes that VAOPGCPREC 11-00 appears 
to hold that the VCAA is retroactively applicable to claims 
pending on the date of its enactment.  Further, the 
regulations issued to implement the VCAA are expressly 
applicable to "any claim for benefits received by VA on or 
after November 9, 2000, the VCAA's enactment date, as well as 
to any claim filed before that date but not decided by VA as 
of the date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  

Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 1991).  Therefore, 
for purposes of the present case, the Board will assume that 
the VCAA is applicable to claims or appeals pending before 
the RO or the Board on the date of its enactment.

However, the CAVC recently held, in Bragger v. Principi, No. 
97-1775 (May 24, 2002), that the VCAA does not apply to 
waiver claims.  As such, the Board finds no further action is 
required to comply with the VCAA in this case.  

In any event, even if VCAA were applicable in the case at 
hand, the Board is satisfied that the duty to notify and the 
duty assist have been met under the new law.  

The record reflects that the appellant has been notified of 
the law and regulations governing loan guaranty and waivers 
of indebtedness, the evidence considered by the RO, and the 
reasons for its determination.

The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate his 
claim.  He has been provided with notice of the law and 
regulations governing loan guaranty and waivers of 
indebtedness in the May 1996 statement of the case and the 
February 1997, May 1999, July 2001 and August 2001 
supplemental statements of the case, which also provided him 
with a rationale explaining why the evidence did not allow 
for a grant of his claim.  This information was also included 
in three prior Board remand decisions.  

In May 1999 the RO provided appellant notice of what is 
required to substantiate his claim.  The RO notified the 
veteran as to which evidence was to be provided by him and 
which was to be provided by VA, and it notified him that he 
could submit evidence himself or have the RO obtain it for 
him.  Such notice satisfies the duty to notify requirement.  
See Quartuccio v. Principi, 01-997 (U.S. Vet. App. June 19, 
2002).

In light of the above, the Board finds that the duty to 
notify has been satisfied.  38 U.S.C.A. § 5103 (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  

The duty to assist has been satisfied because the RO has made 
reasonable efforts to obtain evidence necessary to 
substantiate the appellant's claim, including any relevant 
records adequately identified by the appellant as well as 
authorized by him to be obtained.  

The evidence includes all available VA guaranteed loan 
documentation.  The appellant has also testified at two 
personal hearings and the transcripts are contained in the 
claims folder.  The Board finds that there is ample evidence 
of record on which to decide the issue of validity of the 
indebtedness.  The evidence includes the July 2001 opinion 
from the Regional Counsel addressing the issue of validity of 
the indebtedness.  This was based on a review of the facts in 
this case and the applicable state and federal law.  There is 
no reasonable possibility that obtaining another opinion on 
the issue of validity of the indebtedness would substantiate 
the claim.  See 38 U.S.C.A. § 5103A(a)(2) (West Supp. 2002); 
66 Fed. Reg. 45,620, 45,631 (August 29, 2001) (to be codified 
at 38 C.F.R. § 3.159(d)(2)).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
necessary; no further assistance to the appellant in 
developing the facts pertinent to his claim is required to 
comply with the duty to assist under both the former law and 
the new VCAA.  38 U.S.C.A. § 5107(a), 5103 and 5103A (West 
Supp. 2002)); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).  


Validity of the Indebtedness

The appellant has questioned the validity of the indebtedness 
now at issue.  VA may seek recovery of loan guaranty 
indebtedness upon a valid and enforceable debt under the 
legal theories of subrogation or indemnity.  VA may seek 
reimbursement from an appellant-obligor under either theory.  
38 C.F.R. § 36.4323 (2001); Berotti v. West, 11 Vet. App. 
193, 197-198 (1998); Stone v. Derwinski, 2 Vet. App. 56 
(1992).  The obligation of indemnity exists regardless of any 
conflicting state laws governing foreclosure.  See United 
States v. Shimmer, 367 U.S. 374, 6 L. Ed. 2d 908, 81 S. Ct. 
1554 (1961); see also Kaplan v. Brown, 9 Vet. App. 116, 120 
(1996).  

In pursuing debt collection under a theory of indemnity, VA, 
although exempt from compliance with otherwise applicable 
local laws, must provide constitutionally adequate notice of 
a pending foreclosure in order to preserve that right.  See 
Buzinski v. Brown, 6 Vet. App. 360, 365 (1994) [citing United 
States v. Whitney, 602 F. Supp. 722 (W.D.N.Y. 1985).  The 
evidence reflects that adequate notice of the default and the 
foreclosure were sent to the appellant at his address of 
record and that the appellant was, after the foreclosure, 
notified as to the procedures for collection of the 
indebtedness under the VA loan guaranty.  See 38 C.F.R. 
§§ 36.4315, 36.4317 (2001).  

The facts in this case show that in April 1984 the appellant 
and his spouse obtained a VA guaranteed loan in the amount 
$86,000 to finance the purchase of a home.  At that time the 
appellant agreed to indemnify VA for any future indebtedness 
VA might have to the note holder as a result of any future 
default or foreclosure on the loan.  He testified that he 
first received notice of the indebtedness in about late March 
1995.  Tr., p. 2.  

The evidence shows the mortgagee foreclosed on the property 
and it was purchased in a foreclosure sale in March 1986 for 
$76,830.00. This resulted in an indebtedness to the 
government in the amount of $12,856.86, plus accrued 
interest.  

The appellant contends that he did not receive adequate 
notice of the default and the pending foreclosure; therefore, 
the debt is not valid.  He testified that he met with a VA 
representative in September following receipt of the letter.  
Tr., pp. 1-2.  He testified that he did not remain in the 
home rent free for six months because he had vacated the 
property after two months.  Tr., pp. 14-16.  He testified 
that at the time of the first default he did not attempt to 
sell the property but he turned the keys over to a VA 
representative and signed a paper, which he was told relieved 
him of any liability on the property.  Tr., pp. 16-19.  He 
testified that he vacated the property at the end of October 
1985 or on November 1, 1985.  Tr., pp. 20-23.  

The appellant's contentions are not consistent with the 
evidence of record in this case.  The appellant was made 
fully aware of the prior defaults that were later cured and 
he does not dispute this fact.  The January 1985 Notice of 
Default shows that the first uncured default on the property 
was November 1, 1984.  He did not vacate the property at that 
time but he and his wife contacted the mortgagee and made 
arrangements to send payment and bring the loan current.  
This also occurred during the February 1, 1985 default and 
the May 1, 1985 default.  Each time he defaulted on his 
mortgage obligation, the mortgagee notified him of the 
delinquency and that it would file a Notice of Intention to 
Foreclose with VA if suitable arrangements could not be made 
to cure the default.  He cannot argue that he was not 
adequately notified that his loan would be foreclosed if he 
did not make his monthly mortgage payment.  

The December 1985 Notice of Default shows that the first 
uncured default on the property was October 1, 1985.  Despite 
his contention that he vacated the property in late October 
or November 1, 1985, an inspection made on December 17, 1985 
revealed the property to be owner occupied.  In fact, the 
appellant's wife told the mortgagee they were waiting to 
receive outstanding VA educational benefits in the amount of 
$4,600.00 and they would bring the loan current when they 
received these funds.  

At the time the mortgagee filed a Notice of Intention to 
Foreclose with VA in January 1986, the mortgagee noted that 
there had been no further contact with the appellant since 
filing the December 1985 Notice of Default, but that the 
property remained owner occupied at that time.  Moreover, at 
the time VA tried to obtain an appraisal of the property in 
January 1986 the appellant was still occupying the property 
and would not grant VA access at that time.  In fact, the 
January 1986 Residential Appraisal Report shows that an "as 
is" market approach was used to determine the value of the 
property because VA could not gain access to the property.  
This is in direct contradiction to appellant's testimony that 
he vacated the property in late October or November 1, 1985 
and had turned the keys over to a VA representative.  

Consequently, in February 1986 VA provided written notice to 
the appellant at the subject address that the holder of the 
mortgage was taking action to foreclose the home loan.  VA 
instructed appellant to contact the mortgagee to arrange a 
payment schedule to cure the delinquency and reinstate the 
loan.  VA notified the appellant that his alternative was to 
sell the property prior to foreclosure if he was unable to 
reinstate the loan.  VA notified him that an appraisal of the 
property had been scheduled in order to determine its current 
market value.  VA notified appellant that, if the value was 
not sufficient to cover the outstanding loan indebtedness, 
foreclosure expenses and costs of disposition, he and his 
wife would be jointly and severally indebted to the 
government for the claim VA would be required to pay under 
the loan guaranty.  This letter was not returned to VA by the 
United States Post Office as undeliverable.  The Board notes 
that the April 23, 1986 letter, in which VA notified the 
appellant that the loan on the property he was occupying had 
been terminated by foreclosure, was also not returned to VA 
by the United States Post Office as undeliverable.  

The Board also notes that his own statements and testimony 
conflict with regard to whether he was aware of the pending 
foreclosure in 1985.  On the one hand he testified that he 
first became aware of the foreclosure that had resulted in 
the loan guaranty indebtedness in about late March 1995.  
Tr., p. 2.  

However, he then testified that back in 1986 he went to the 
VA office and was told to sign a piece of paper that would 
stop the foreclosure proceedings and it was five or six years 
later that he first learned of the loan guaranty 
indebtedness.  Tr., p. 14.  The evidence shows that the 
Notice of Intention to Foreclose was not filed until January 
1986.  In September 1985 there were no foreclosure 
proceedings instituted on the property and, in fact, the 
Notice of Default on which the property was ultimately 
foreclosed was not filed until December 1985.  Because of 
such inconsistencies, the appellant's statements and 
testimony are not entitled to significant probative value.  

The appellant further argues that he completed and signed a 
deed-in-lieu of forfeiture in or about September 1985.  He 
testified that at the time of the first default he did not 
attempt to sell the property but he turned the keys over to a 
VA representative and signed a paper, which he was told 
relieved him of any liability on the property.  Tr., pp. 16-
19.  In his September 1995 notice of disagreement, appellant 
stated that he was dealing with the VA contact office at the 
time of foreclosure and that a VA representative actually 
took the keys to the property at that time.  He stated that 
this representative told him not to worry and that VA would 
take care of the situation.  

A deed in lieu of foreclosure refers to, "[t]he procedure 
whereby a mortgagor/debtor reconveys his equity of redemption 
in the defaulted property to the mortgagee/creditee in 
consideration of the creditor's promise to forebear from 
suing on the debt or foreclosing the security."  Wells v. 
Brown, 9 Vet. App. 293, 299 (1996), aff'd, 114 F.3d 1207 
(1997) [quoting Richard R. Powell & Patrick Rowan, Powell on 
Real Property, Vol. 3 § 469.1 (1992)].

VA is under no obligation to accept a deed in lieu of 
foreclosure, as offered by the veteran, when such does not 
appear to be in the Government's best interest.  38 U.S.C.A. 
§ 3732(4)(A).  Regardless, there is no evidence of record 
that the appellant requested and was granted a deed-in-lieu 
of foreclosure.  By his own admission, he did not attempt to 
rent or sell the property in order to prevent foreclosure.  

He argues that he was mislead by the VA representative who 
told him to sign the paper because he was told this would 
relieve him of any liability on the property.  The 
appellant's argument is, in essence, that around September 
1985 VA accepted a deed-in-lieu of foreclosure and this 
relieved him of any liability on the property.  Even if VA 
had accepted a deed-in-lieu of foreclosure in this case, this 
would not have relieved the appellant of any responsibility 
for any remaining unliquidated portion of the mortgage note 
and reimbursement of losses sustained by VA in the payment of 
claims obligations to the mortgage holder.  

In any case, persons dealing with the Government are charged 
with knowledge of federal statutes and lawfully promulgated 
agency regulations "regardless of actual knowledge of what is 
in the [r]egulations or of the hardship resulting from 
innocent ignorance."  See Morris v Derwinski, 1 Vet. App. 
260, 265 (1991) (citing Fed. Crop Ins. Corp. v. Merrill, 33 
U.S. 380, 384-385, 68 S. Ct. 1, 3, 92 L. Ed. 10 (1947)).  

Neither Federal nor state law recognizes lack of awareness as 
a basis to invalidate agreements and responsibilities made in 
contractual real estate agreements unless there was fraud or 
misrepresentation.  

The most probative evidence in this case regarding the 
validity of the loan guaranty indebtedness consists of the 
Regional Counsel's July 2001 opinion.  The Regional Counsel 
reviewed the claims folder.  He reported a history of the 
events in this case from the time the appellant obtained the 
loan and purchased the home in April 1984 to the non-judicial 
foreclosure sale in March 1986.  The opinion is also based on 
the applicable state and federal law.  

The Regional Counsel determined that there was no evidence 
showing that the note was not properly endorsed over to VA by 
the foreclosing holder following the foreclosure.  He opined 
that, by reason of the undisputed existence of the endorsed 
note, the appellant is a debtor to VA for the unliquidated 
portion of the original note.  



The Regional Counsel next considered whether the foreclosure 
sale that partially liquidated the note was conducted in 
accordance with Texas foreclosure law.  He cited the relevant 
portions of the Texas Property Code governing a sale of real 
property under a power of sale conferred by a deed of trust 
or other contract lien.  He also cited the applicable laws 
relating to proper notification.  He considered the Deed of 
Trust (VA Form 26-6341) executed by the appellant and his 
former wife and the Substitute Trustee's Deed executed by the 
Substitute Trustee that contained recitals that the notice 
requirements had been met.  

He reasoned that these recitals can satisfy the statutory 
requirement for an Affidavit of Notice.  He also determined 
that under the presumptions created by the "Affidavit of 
Notice" as provided for in Article 51.002, Texas Property 
Code, and by the express provisions of the Deed of Trust a 
presumption was created in support of the validity of the 
foreclosure of the mortgage lien on the appellant's property.  

He concluded that a review of the loan file showed that the 
appellant had not submitted any documentation to rebut the 
legal presumption in favor of proper notice by the actual 
lienholder.  He also concluded that the foreclosure was 
valid.  The Regional Counsel concluded that, although the 
debt is not collectable through the judicial process under 
either theory of subrogation or indemnity due to the running 
of both the state and federal statute of limitations, the 
debt was valid.  

The Regional Counsel noted that the situation in U.S. v. 
Whitney, 602 F. Supp. 722, 733 (W.D. NY 1985), which held 
that VA could not recover a deficiency from the veteran due 
to inadequate notice, was clearly distinguishable because in 
that case the original veteran was not a party to the 
foreclosure proceeding, unlike the instant case.  He also 
noted that in another case, U.S. v. Murdoch, 627 F. Supp 272 
(ND Ind., 1985), the veteran was a party to the foreclosure, 
but this case was also distinguishable because it involved 
notice to the veteran by publication instead of by certified 
mail.  



The Regional Counsel also noted that Whitney and Murdoch were 
concerned with due process issues in foreclosures actually 
conducted by VA unlike the instant case, in which the 
foreclosure was conducted by a private, third party, mortgage 
company.  

Based on his review of the evidence in this case and 
applicable state and federal law, the Regional Counsel 
concluded that the appellant and his former wife were debtors 
to VA for the unliquidated portion of the original note and 
that the foreclosure deficiency in this case was a valid debt 
under both a theory of subrogation, as well as under 
indemnity, despite the fact that VA was effectively barred 
from instituting a lawsuit to collect the debt because of the 
running of both the state's two year, and of the federal six 
year statute of limitations.  

The Board finds this opinion to be highly probative of the 
issue and adopts the Regional Counsel's reasons and 
conclusions as to the validity of the loan guaranty 
indebtedness.  The appellant has not submitted probative 
evidence or an opinion contradicting these findings and 
conclusions.  

For these reasons, the Board finds that in October 1985 the 
appellant defaulted on the VA guaranteed loan necessitating a 
foreclosure sale of the subject property in March 1986, which 
was used as security for the loan; such resulted in the 
creation of the loan guaranty indebtedness in the amount of 
$12,856.86, plus accrued interest.  

The Board finds that the evidence is not evenly balanced in 
this case and concludes that a valid VA loan guaranty 
indebtedness in the amount of $12,856.86, plus accrued 
interest, was created after the appellant's default of the 
property that constituted the security for the VA guaranteed 
loan.  38 U.S.C.A. §§ 3732, 5107, 5302 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 1.964(a), 36.4320, 36.4323 (2001).  


ORDER

The creation of the loan guaranty indebtedness in the amount 
of $12,856.86, plus accrued interest, is valid.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

